             Case 1:20-cv-00186-SAB Document 16 Filed 05/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   CAROLYN BROWN,                                    Case No. 1:20-cv-00186-SAB

12                 Plaintiff,                          ORDER CONTINUING MANDATORY
                                                       SCHEDULING CONFERENCE TO MAY 28,
13          v.                                         2020

14   PROPERTY AND CASUALTY
     INSURANCE COMPANY OF HARTFORD,
15
                   Defendant.
16

17         Carolyn Brown (“Plaintiff”) is appearing pro se in this action which Property and

18 Casualty Insurance Company of Hartford (“Defendant”) removed to the Eastern District of

19 California. A mandatory scheduling conference is currently set for May 19, 2020, at 9:30 a.m. in
20 Courtroom 9. The parties have filed the joint scheduling report as required by the Court’s

21 mandatory scheduling order.

22         To address a conflict in the Court’s schedule, the mandatory scheduling conference shall

23 be continued to May 28, 2020.       Further, Plaintiff is advised that, although the mandatory

24 scheduling order required her personal appearance at the scheduling conference, due to COVID-

25 19, the courthouse is currently closed to the public until further notice by General Order 618.

26 Therefore, Plaintiff shall appear telephonically at the scheduling conference by calling 877-
27 336-1280 and entering the access code 1198646 # then #.

28 / / /


                                                   1
             Case 1:20-cv-00186-SAB Document 16 Filed 05/15/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that the mandatory scheduling conference is

 2 CONTINUED to May 28, 2020, at 10:30 a.m. in Courtroom 9.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     May 14, 2020
                                                  UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                              2
